Case 1:19-cV-00945-RDI\/| Document 8-2 Filed 05/03/19 Page 1 of 1

Date: April 3, 2019

107

Respectfully Submitted,

/QJQ`\

D@'borah K. Marcuse (DC Bar No. 995330)
SANFORD HEISLER SHARP, LLP

111 S Calvert St., Suite 1950

Baltimore, 1\/1]) 21202

Telephone: (410) 834-7420

Faosimile: (410) 834-7425
dmarcuse@sanfordheisler.com

 

David W. Sa;nford (DC Bar No. 4579.33)
Russell L. Kornblith*

SANFORD I-IEISLER SHARP, LLP
1350 Avenue of the Americas, 3 1 st Floor
NeW York, NY 10019

Telephone: (646) 402~5650

Facsimile: (646) 402-5651
dsanford@SanfordheiSler.Corn
rkornblith@sanfordheisler.com

*pro hac vice application forthcoming

Aftomeys for Plainfyj% and the Proposed
Class and Collective

